

PLEDGE AGREEMENT


PLEDGE AND SECURITY AGREEMENT dated as of May __, 2008 (this “Agreement”), made
by each of the Pledgors referred to below, in favor of ACF CTC, L.L.C., a
Delaware limited liability company, in its capacity as agent (in such capacity,
together with any successor in such capacity, the “Agent”) on behalf of itself
and the Lenders referred to below.


WITNESSETH:


WHEREAS, Composite Technology Corporation, a Nevada corporation (the
“Borrower”), each subsidiary of the Borrower listed as a “Guarantor” on the
signature pages thereto (together with the Borrower and each other Person that
executes a joinder agreement and becomes a “Guarantor” thereunder or otherwise
guaranties all or any part of the Obligations, each a “Guarantor” and
collectively, the “Guarantors”), the financial institutions from time to time
party thereto (each a “Lender” and, collectively, the “Lenders”), and the Agent
are parties to the Financing Agreement, dated as of the date hereof (such
agreement, as amended, restated, supplemented or otherwise modified from time to
time, being hereinafter referred to as the “Financing Agreement”), pursuant to
which the Lenders have agreed to make certain loans (collectively, the “Loans”)
to the Borrower;


WHEREAS, it is a condition precedent to the making of any Loan by the Lenders
pursuant to the Financing Agreement that each Pledgor shall have executed and
delivered to the Agent a pledge and security agreement providing for the pledge
to the Agent, for the benefit of the Agent and the Lenders, and the grant to the
Agent, for the benefit of the Agent and the Lenders, of a security interest in
and Lien on the outstanding shares of Capital Stock (as defined in the Financing
Agreement) and indebtedness from time to time owned by such Pledgor of each
Person now or hereafter existing and in which such Pledgor has any interest at
any time;


WHEREAS, the Pledgors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Pledgor often being provided through financing
obtained by the other Pledgors and the ability to obtain such financing being
dependent on the successful operations of all of the Pledgors as a whole; and


WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Pledgor;


NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans pursuant to the
Financing Agreement, each Pledgor hereby jointly and severally agrees with the
Agent, for the benefit of the Agent and the Lenders, as follows:


SECTION 1. Definitions. Reference is hereby made to the Financing Agreement for
a statement of the terms thereof. All terms used in this Agreement which are
defined in the Financing Agreement or in Article 8 or Article 9 of the Uniform
Commercial Code in effect from time to time in the State of New York (the
“Code”) and which are not otherwise defined herein shall have the same meanings
herein as set forth therein; provided, that terms used herein which are defined
in the Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as the Agent may otherwise determine.
 

--------------------------------------------------------------------------------


 
SECTION 2. Pledge and Grant of Security Interest. As collateral security for all
of the Obligations (as defined in Section 3 hereof), each Pledgor hereby pledges
and assigns to the Agent, for the benefit of the Agent and the Lenders, a
continuing security interest in and Lien on such Pledgor’s right, title and
interest in and to the following (the “Pledged Collateral”):


(a) the indebtedness described in Schedule I hereto and all indebtedness from
time to time required to be pledged to the Agent pursuant to the terms of the
Financing Agreement (the “Pledged Debt”), the promissory notes and other
instruments evidencing the Pledged Debt and all interest, cash, instruments,
investment property and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Debt;


(b) the shares of stock, partnership interests, membership interests and other
equity interests described in Schedule II hereto (the “Pledged Shares”), whether
or not evidenced or represented by any stock certificate, certificated security
or other instrument, issued by the Persons described in such Schedule II (the
“Existing Issuers”), the certificates representing the Pledged Shares, all
options and other rights, contractual or otherwise, in respect thereof and all
dividends, distributions, cash, instruments, investment property and other
property (including but not limited to, any stock dividend and any distribution
in connection with a stock split) from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Shares;


(c) the shares of stock, partnership interests, membership interests or other
equity interests at any time and from time to time acquired by such Pledgor of
any and all Persons now or hereafter existing (such Persons, together with the
Existing Issuers, being hereinafter referred to collectively as the “Pledged
Issuers” and individually as a “Pledged Issuer”), the certificates representing
such shares of stock, partnership interests, membership interests or other
equity interests, all options and other rights, contractual or otherwise, in
respect thereof and all dividends, distributions, cash, instruments, investment
property (including but not limited to, any stock dividend and any distribution
in connection with a stock split) and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;


(d) all additional shares of stock, partnership interests, membership interests
or other equity interests from time to time acquired by such Pledgor, of any
Pledged Issuer, the certificates representing such additional shares, all
options and other rights, contractual or otherwise, in respect thereof and all
dividends, distributions, cash, instruments, investment property and other
property (including but not limited to, any stock dividend and any distribution
in connection with a stock split) from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing;


(e) all investment property, financial assets, securities, Capital Stock, other
equity interests, stock options and commodity contracts of such Pledgor, all
notes, debentures, bonds, promissory notes or other evidences of indebtedness of
such Pledgor, and all other assets now or hereafter received or receivable with
respect to the foregoing;
 
- 2 -

--------------------------------------------------------------------------------


 
(f) all security entitlements of such Pledgor in any and all of the foregoing;
and


(g) all proceeds (including proceeds of proceeds) of any and all of the
foregoing;


in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).


Notwithstanding the foregoing, if any Pledged Issuer is organized or formed
under the laws of a jurisdiction other than the District of Columbia or any
State or territory of the United States of America (a “Foreign Jurisdiction”),
and if a pledge of 100% of the voting Capital Stock thereof would cause adverse
U.S. tax consequences, such Pledgor shall pledge not more than 66-2/3% of the
voting Capital Stock of such Pledged Issuer (but shall pledge 100% of the
non-voting Capital Stock of such Pledged Issuer). The Pledgors and Agent agree
that the pledge of shares of Capital Stock of any Pledged Issuer who is
organized or formed under the laws of a Foreign Jurisdiction in favor of the
Agent hereunder may be supplemented by one or more separate pledge agreements,
deeds of pledge, share charges, or other similar agreements or instruments,
executed and delivered by the relevant Pledgors in favor of the Agent, which
pledge agreements will provide for the pledge of such shares of Capital Stock in
accordance with the laws of such Foreign Jurisdiction. With respect to such
shares of Capital Stock, the Agent may, at any time and from time to time, in
its sole discretion, take actions in such Foreign Jurisdictions that will result
in the perfection of the Lien created in such shares of Capital Stock and shall
provide written notice of actions so taken to the Pledgor within a reasonable
time thereafter.


SECTION 3. Security for Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):


(a) the prompt payment by the Pledgors, as and when due and payable (by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by the Pledgors to the Agent or the Lenders
in respect of the Financing Agreement and all other Loan Documents, including,
without limitation, (i) the Obligations (as defined in the Financing Agreement),
(ii) principal of and interest on the Loans (including, without limitation, all
interest that accrues after the commencement of any Insolvency Proceeding of any
Pledgor whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such Insolvency Proceeding), (iii) in the case
of a Guarantor, all amounts from time to time owing by such Pledgor in respect
of its guaranty made pursuant to Article XI of the Financing Agreement or under
and other Guaranty to which it is a party, including all obligations guaranteed
by such Pledgor, and (iv) all fees, commissions, charges, expense
reimbursements, indemnifications and all other amounts due or to become due
under the Financing Agreement and any other Loan Document; and
 
- 3 -

--------------------------------------------------------------------------------


 
(b) the due performance and observance by each of the Pledgors of all of their
other obligations from time to time existing in respect of the Financing
Agreement and all other Loan Documents.


SECTION 4. Delivery of the Pledged Collateral.


(a) (i)  All promissory notes currently evidencing the Pledged Debt and all
certificates currently representing the Pledged Shares shall be delivered to the
Agent on or prior to the execution and delivery of this Agreement. All other
promissory notes, certificates and instruments constituting Pledged Collateral
from time to time required to be pledged to the Agent pursuant to the terms
hereof (the “Additional Collateral”) shall be delivered to the Agent promptly
upon receipt thereof by or on behalf of any of the Pledgors. All such promissory
notes, certificates and instruments shall be held by or on behalf of the Agent
pursuant hereto and shall be delivered in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment or undated stock powers executed in blank, all in form and substance
reasonably satisfactory to the Agent. If any Pledged Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, such Pledgor shall cause the Agent (or its custodian,
nominee or other designee) to become the registered holder thereof, or cause
each issuer of such securities to agree that it will comply with instructions
originated by the Agent with respect to such securities without further consent
by such Pledgor. If any Pledged Collateral consists of security entitlements,
such Pledgor shall transfer such security entitlements to the Agent (or its
custodian, nominee or other designee) or cause the applicable securities
intermediary to agree that it will comply with entitlement orders by the Agent
without further consent by such Pledgor.


(ii) Within 5 days of the receipt by a Pledgor of any Additional Collateral, a
Pledge Amendment, duly executed by such Pledgor, in substantially the form of
Annex I hereto (a “Pledge Amendment”), shall be delivered to the Agent in
respect of the Additional Collateral to be pledged pursuant to this Agreement
and the Financing Agreement. The Pledge Amendment shall from and after delivery
thereof constitute part of Schedules I and II hereto. Each Pledgor hereby
authorizes the Agent to attach each Pledge Amendment to this Agreement and
agrees that all promissory notes, certificates or instruments listed on any
Pledge Amendment delivered to the Agent shall for all purposes hereunder
constitute Pledged Collateral and such Pledgor shall be deemed upon delivery
thereof to have made the representations and warranties set forth in Section 5
with respect to such Additional Collateral.


(b) If any Pledgor shall receive, by virtue of such Pledgor’s being or having
been an owner of any Pledged Collateral, any (i) stock certificate (including,
without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other instrument,
(ii) option or right, whether as an addition to, substitution for, or in
exchange for, any Pledged Collateral, or otherwise, (iii) dividends payable in
cash (except such dividends permitted to be retained by such Pledgor pursuant to
Section 7 hereof) or in securities or other property or (iv) dividends or other
distributions, cash, instruments, investment property and other property in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, such Pledgor
shall receive such stock certificate, promissory note, instrument, option,
right, payment or distribution in trust for the benefit of the Agent, shall
segregate it from such Pledgor’s other property and shall deliver it forthwith
to the Agent, in the exact form received, with any necessary endorsement and/or
appropriate stock powers duly executed in blank, to be held by the Agent as
Pledged Collateral and as further collateral security for the Obligations.
 
- 4 -

--------------------------------------------------------------------------------


 
SECTION 5. Representations and Warranties. Each Pledgor jointly and severally
represents and warrants as follows:


(a) Each Pledgor (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state or jurisdiction of its organization, and (ii) has all requisite
power and authority to execute, deliver and perform this Agreement.


(b) The execution, delivery and performance by each Pledgor of this Agreement
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or bylaws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
affecting it or any of its properties, and (iii) do not and will not result in
or require the creation of any Lien upon or with respect to any of its
properties other than pursuant to this Agreement.


(c) The Existing Issuers set forth in Schedule II hereto are the Pledgors’ only
Subsidiaries existing on the date hereof. The Pledged Shares have been duly
authorized and validly issued and are fully paid and nonassessable and the
holders thereof are not entitled to any preemptive, first refusal or other
similar rights. Except as noted in Schedule II hereto, the Pledged Shares
constitute 100% of the issued shares of Capital Stock, partnership interests,
membership interests or other equity interests, as applicable, of the Existing
Issuers as of the date hereof. All other shares of stock constituting Pledged
Collateral will be duly authorized and validly issued, fully paid and
nonassessable.


(d) The promissory notes currently evidencing the Pledged Debt have been, and
all other promissory notes from time to time evidencing Pledged Debt, when
executed and delivered, will have been, duly authorized, executed and delivered
by the respective makers thereof, and all such promissory notes are or will be,
as the case may be, legal, valid and binding obligations of such makers,
enforceable against such makers in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors rights generally and by
general equitable principles.


(e) Each Pledgor is and will be at all times the legal and beneficial owner of
its Pledged Collateral free and clear of all Liens, except for the Lien created
by this Agreement and Permitted Liens.


(f) The exercise by the Agent of any of its rights and remedies in accordance
with the terms of this Agreement will not contravene any law or any contractual
restriction binding on or affecting any Pledgor or any of the properties of any
Pledgor and will not result in or require the creation of any Lien upon or with
respect to any of the properties of such Pledgor other than pursuant to this
Agreement or the other Loan Documents.
 
- 5 -

--------------------------------------------------------------------------------


 
(g) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required to be obtained or made by any
Pledgor for (i) the due execution, delivery and performance by any Pledgor of
this Agreement, (ii) the grant by any Pledgor, or the perfection, of the Lien
created hereby in the Pledged Collateral or (iii) the exercise by the Agent of
any of its rights and remedies hereunder, except as may be required in
connection with any sale of any Pledged Collateral by laws affecting the
offering and sale of securities generally.


(h) This Agreement creates a valid Lien in favor of the Agent in the Pledged
Collateral as security for the Obligations. The Agent’s having possession of the
promissory notes evidencing the Pledged Debt, the certificates representing the
Pledged Shares and all other certificates, instruments and cash constituting
Pledged Collateral from time to time results in the perfection of such Lien.
Such Lien is, or in the case of Pledged Collateral in which any of the Pledgors
obtains rights after the date hereof, will be, a perfected, first priority Lien,
subject only to Permitted Liens. All action necessary or desirable to perfect
and protect such Lien has been duly taken, except for the Agent’s having
possession of certificates, instruments and cash constituting Pledged Collateral
after the date hereof.


SECTION 6. Covenants as to the Pledged Collateral. So long as any Obligation
shall remain outstanding, each Pledgor will, unless the Agent shall otherwise
consent in writing:


(a) keep adequate records concerning the Pledged Collateral and permit the Agent
or any agents, designees or representatives thereof at any time or from time to
time to examine and make copies of and abstracts from such records pursuant to
the terms of the Financing Agreement;


(b) at the Pledgors’ joint and several expense, promptly deliver to the Agent a
copy of each notice or other communication received by it in respect of the
Pledged Collateral;


(c) at the Pledgors’ joint and several expense, defend the Agent’s right, title
and security interest in and to the Pledged Collateral against the claims of any
Person;


(d) at the Pledgors’ joint and several expense, at any time and from time to
time, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary or desirable or that the Agent may
reasonably request in order to (i) perfect and protect, or maintain the
perfection of, the security interest and Lien created hereby, (ii) enable the
Agent to exercise and enforce its rights and remedies hereunder in respect of
the Pledged Collateral or (iii) otherwise effect the purposes of this Agreement,
including, without limitation, delivering to the Agent, after the occurrence and
during the continuation of an Event of Default, irrevocable proxies in respect
of the Pledged Collateral;


(e) not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Pledged Collateral or any interest therein except as expressly
permitted by Section 7.02(c) of the Financing Agreement;
 
- 6 -

--------------------------------------------------------------------------------


 
(f) not create or suffer to exist any Lien upon or with respect to any Pledged
Collateral, except for the Lien created hereby and any Permitted Liens;


(g) not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement or permit to exist
any restriction with respect to any Pledged Collateral other than pursuant to
the Loan Documents;


(h) not permit the issuance of (i) any additional shares of any class of Capital
Stock of any Pledged Issuer, (ii) any securities convertible voluntarily by the
holder thereof or automatically upon the occurrence or non-occurrence of any
event or condition into, or exchangeable for, any such shares of Capital Stock
or (iii) any warrants, options, contracts or other commitments entitling any
Person to purchase or otherwise acquire any such shares of Capital Stock; and


(i) not take or fail to take any action which would in any manner impair the
validly or enforceability of the Agent’s security interest in and Lien on any
Pledged Collateral.


SECTION 7. Voting Rights, Dividends, Etc. in Respect of the Pledged Collateral.


(a) So long as no Event of Default shall have occurred and be continuing:


(i) each Pledgor may exercise any and all voting and other consensual rights
pertaining to any Pledged Collateral for any purpose not inconsistent with the
terms of this Agreement, the Financing Agreement or the other Loan Documents;
provided, however, that (A) none of the Pledgors will exercise or refrain from
exercising any such right, as the case may be, if the Agent gives it notice
that, in the Agent’s judgment, such action (or inaction) could reasonably be
expected to have a Material Adverse Effect and (B) each Pledgor will give the
Agent at least 5 Business Days’ notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right which
could reasonably be expected to have a Material Adverse Effect;


(ii) each of the Pledgors may receive and retain any and all dividends, interest
payments or other distributions paid in respect of the Pledged Collateral to the
extent permitted by the Financing Agreement; provided, however, that any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Collateral, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Collateral, together with any dividend, interest payment or other
distribution which at the time of such dividend, interest payment or other
distribution was not permitted by the Financing Agreement, shall be, and shall
forthwith be delivered to the Agent to hold as, Pledged Collateral and shall, if
received by any of the Pledgors, be received in trust for the benefit of the
Agent, shall be segregated from the other property or funds of the Pledgors, and
shall be forthwith delivered to the Agent in the exact form received with any
necessary endorsement and/or appropriate stock powers duly executed in blank, to
be held by the Agent as Pledged Collateral and as further collateral security
for the Obligations; and
 
- 7 -

--------------------------------------------------------------------------------


 
(iii) the Agent will execute and deliver (or cause to be executed and delivered)
to a Pledgor all such proxies and other instruments as such Pledgor may
reasonably request for the purpose of enabling such Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to Section
7(a)(i) hereof and to receive the dividends, interest and/or other distributions
which it is authorized to receive and retain pursuant to Section 7(a)(ii)
hereof.


(b) Upon the occurrence and during the continuance of an Event of Default:


(i) all rights of each Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
7(a)(i) hereof, and to receive the dividends, distributions, interest and other
payments which it would otherwise be authorized to receive and retain pursuant
to Section 7(a)(ii) hereof, shall cease, and all such rights shall thereupon
become vested in the Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and hold as
Pledged Collateral such dividends and interest payments;


(ii) the Agent is authorized to notify each debtor with respect to the Pledged
Debt to make payment directly to the Agent (or its designee) and may collect any
and all moneys due or to become due to any Pledgor in respect of the Pledged
Debt, and each of the Pledgors hereby authorizes each such debtor to make such
payment directly to the Agent (or its designee) without any duty of inquiry;


(iii) without limiting the generality of the foregoing, the Agent may at its
option exercise any and all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any of the Pledged Collateral
as if it were the absolute owner thereof, including, without limitation, the
right to exchange, in its discretion, any and all of the Pledged Collateral upon
the merger, consolidation, reorganization, recapitalization or other adjustment
of any Pledged Issuer, or upon the exercise by any Pledged Issuer of any right,
privilege or option pertaining to any Pledged Collateral, and, in connection
therewith, to deposit and deliver any and all of the Pledged Collateral with any
committee, depository, transfer agent, registrar or other designated agent upon
such terms and conditions as it may determine; and


(iv) all dividends, distributions, interest and other payments which are
received by any of the Pledgors contrary to the provisions of Section 7(b)(i)
hereof shall be received in trust for the benefit of the Agent, shall be
segregated from other funds of the Pledgors, and shall be forthwith paid over to
the Agent as Pledged Collateral in the exact form received with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Agent as Pledged Collateral and as further collateral security for the
Obligations.
 
- 8 -

--------------------------------------------------------------------------------


 
SECTION 8. Additional Provisions Concerning the Pledged Collateral.


(a) To the maximum extent permitted by applicable law, and for the purpose of
taking any action that the Agent may deem necessary or admissible to accomplish
the terms of this Agreement, each Pledgor (i) authorizes the Agent to execute
any such agreements, instruments or other documents in such Pledgor’s name and
to file such agreements, instruments or other documents in such Pledgor’s name
in any appropriate filing office, (ii) authorizes the Agent to file any
financing statements required hereunder or under any other Loan Document, and
any continuation statements or amendments with respect thereto, in any
appropriate filing office without the signature of such Pledgor and
(iii) ratifies the filing of any financing statement, and any continuation
statement or amendment with respect thereto, filed without the signature of such
Pledgor prior to the date hereof. A photocopy or other reproduction of this
Agreement or any financing statement covering the Pledge Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.


(b) Each Pledgor hereby irrevocably appoints the Agent as such Pledgor’s
attorney-in-fact and proxy, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, from time to time in the
Agent’s discretion, to take any action and to execute any instrument which the
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement (subject to the rights of such Pledgor under Section 7(a) hereof),
including, without limitation, to receive, endorse and collect all instruments
made payable to such Pledgor representing any dividend, distribution, interest
or other payment in respect of any Pledged Collateral and to give full discharge
for the same. This power is coupled with an interest and is irrevocable until
all of the Obligations are paid in full after the termination of all of the
Commitments.


(c) If any Pledgor fails to perform any agreement or obligation contained
herein, the Agent itself may perform, or cause performance of, such agreement or
obligation, and the expenses of the Agent incurred in connection therewith shall
be jointly and severally payable by the Pledgors pursuant to Section 10 hereof
and shall be secured by the Pledged Collateral.


(d) The powers conferred on the Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for monies actually received by it
hereunder, the Agent shall have no duty as to any Pledged Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Pledged Collateral and shall be relieved of
all responsibility for the Pledged Collateral upon surrendering it or tendering
surrender of it to any Pledgor. The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Agent accords its own property, it being understood that the
Agent shall not have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not the Agent has or is deemed to
have knowledge of such matters or (ii) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.
 
- 9 -

--------------------------------------------------------------------------------


 
(e) The Agent may in its discretion at any time after the occurrence and during
the continuation of an Event of Default (i) without notice to any Pledgor,
transfer or register in the name of the Agent or any of its nominees any or all
of the Pledged Collateral, subject only to the revocable rights of such Pledgor
under Section 7(a) hereof and (ii) exchange certificates or instruments
constituting Pledged Collateral for certificates or instruments of smaller or
larger denominations.


SECTION 9. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:


(a) The Agent may exercise in respect of the Pledged Collateral, in addition to
any other rights and remedies provided for herein or otherwise available to it,
all of the rights and remedies of a secured party on default under the Code then
in effect in the State of New York; and without limiting the generality of the
foregoing and without notice except as specified below, sell the Pledged
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange or broker’s board or elsewhere, at such price or prices and on
such other terms as the Agent may deem commercially reasonable. Each Pledgor
agrees that, to the extent notice of sale shall be required by law, at least 10
days’ notice to such Pledgor of the time and place of any public sale of Pledged
Collateral owned by such Pledgor or the time after which any private sale is to
be made shall constitute reasonable notification. The Agent shall not be
obligated to make any sale of Pledged Collateral regardless of whether or not
notice of sale has been given. The Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.


(b) In the event that the Agent determines to exercise its right to sell all or
any part of the Pledged Collateral pursuant to Section 9(a) hereof, each Pledgor
will, at such Pledgor’s expense and upon request by the Agent: (i) execute and
deliver, and cause each issuer of such Pledged Collateral and the directors and
officers thereof to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts and things, as may be necessary or,
in the opinion of the Agent, advisable to register such Pledged Collateral under
the provisions of the Securities Act of 1933, as amended (the “Securities Act”),
and to cause the registration statement relating thereto to become effective and
to remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectus which, in the opinion of the Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto, (ii)
cause each issuer of such Pledged Collateral to qualify such Pledged Collateral
under the state securities or “Blue Sky” laws of each jurisdiction, and to
obtain all necessary governmental approvals for the sale of the Pledged
Collateral, as requested by the Agent, (iii) cause each Pledged Issuer to make
available to its securityholders, as soon as practicable, an earnings statement
which will satisfy the provisions of Section 11(a) of the Securities Act, and
(iv) do or cause to be done all such other acts and things as may be necessary
to make such sale of such Pledged Collateral valid and binding and in compliance
with applicable law. Each Pledgor acknowledges the impossibility of ascertaining
the amount of damages which would be suffered by the Agent by reason of the
failure by any Pledgor to perform any of the covenants contained in this Section
9(b) and, consequently, agrees that, if any Pledgor fails to perform any of such
covenants, it shall pay, as liquidated damages and not as a penalty, an amount
equal to 25% of the value of the Pledged Collateral on the date the Agent
demands compliance with this Section 9(b); provided, however, that the payment
of such amount shall not release any Pledgor from any of its obligations under
any of the other Loan Documents.
 
- 10 -

--------------------------------------------------------------------------------


 
(c) Notwithstanding the provisions of Section 9(b) hereof, each Pledgor
recognizes that the Agent may deem it impracticable to effect a public sale of
all or any part of the Pledged Shares or any other securities constituting
Pledged Collateral and that the Agent may, therefore, determine to make one or
more private sales of any such securities to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Agent shall have no obligation to
delay the sale of any such securities for the period of time necessary to permit
the issuer of such securities to register such securities for public sale under
the Securities Act. Each Pledgor further acknowledges and agrees that any offer
to sell such securities which has been (i) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such an offer may
be so advertised without prior registration under the Securities Act) or (ii)
made privately in the manner described above to not less than fifteen bona fide
offerees shall be deemed to involve a “public disposition” for the purposes of
Section 9-610(c) of the Code (or any successor or similar, applicable statutory
provision) as then in effect in the State of New York, notwithstanding that such
sale may not constitute a “public offering” under the Securities Act, and that
the Agent may, in such event, bid for the purchase of such securities.


(d) Any cash held by the Agent as Pledged Collateral and all cash proceeds
received by the Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Pledged Collateral may, in the
discretion of the Agent, be held by the Agent as collateral for, and/or then or
at any time thereafter applied (after payment of any amounts payable to the
Agent pursuant to Section 10 hereof) in whole or in part by the Agent against,
all or any part of the Obligations in such order as the Agent shall elect
consistent with the provisions of the Financing Agreement. Any surplus of such
cash or cash proceeds held by the Agent and remaining after payment in full of
all of the Obligations after all Commitments have been terminated shall be paid
over to the Pledgors or to such Person as may be lawfully entitled to receive
such surplus.


(e) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Agent is legally entitled, the
Pledgors shall be liable, jointly and severally, for the deficiency, together
with interest thereon at the highest rate specified in the Financing Agreement
for interest on overdue principal thereof or such other rate as shall be fixed
by applicable law, together with the costs of collection and the reasonable
fees, costs and expenses of any attorneys employed by the Agent to collect such
deficiency.
 
- 11 -

--------------------------------------------------------------------------------


 
SECTION 10. Indemnity and Expenses.


(a) Each Pledgor jointly and severally agrees to defend, protect, indemnify and
hold harmless the Agent (and all of its respective officers, directors,
employees, attorneys, consultants and agents) from and against any and all
claims, damages, losses, liabilities, obligations, penalties, reasonable costs
and expenses (including, without limitation, reasonable legal fees, costs,
expenses and disbursements of counsel) to the extent that they arise out of or
otherwise result from this Agreement (including, without limitation, enforcement
of this Agreement), except, as to any such indemnified Person, claims, losses or
liabilities to the extent resulting from such Person’s gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction.


(b) Each Pledgor jointly and severally agrees to pay to the Agent upon demand
the amount of any and all reasonable costs and expenses, including the
reasonable fees and disbursements of the Agent’s counsel and of any experts and
agents, which the Agent may incur in connection with (i) the preparation,
negotiation, execution, delivery, recordation, administration, amendment, waiver
or other modification or termination of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Pledged Collateral, (iii) the exercise or enforcement of
any of the rights of the Agent hereunder, or (iv) the failure by any Pledgor to
perform or observe any of the provisions hereof.


SECTION 11. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to a Pledgor, to it in care of
the Borrower at its address specified in the Financing Agreement and if to the
Agent, to it at its address specified in the Financing Agreement; or as to any
such Person, at such other address as shall be designated by such Person in a
written notice to such other Person complying as to delivery with the terms of
this Section 11. All such notices and other communications shall be effective,
(a) if mailed (certified mail, postage prepaid and return receipt requested),
when received or 3 days after deposited in the mails, whichever occurs first,
(b) if telecopied, when transmitted and confirmation received, or (c) if
delivered by hand, Federal Express or other reputable overnight courier, upon
delivery.


SECTION 12. Security Interest Absolute. All rights of the Agent and the Lenders,
all Liens and all obligations of each of the Pledgors hereunder shall be
absolute and unconditional irrespective of: (i) any lack of validity or
enforceability of the Financing Agreement or any other agreement or instrument
relating thereto, (ii) any change in the time, manner or place of payment of, or
in any other term in respect of, all or any of the Obligations, or any other
amendment or waiver of or consent to any departure from the Financing Agreement
or any other Loan Document, (iii) any exchange or release of, or non-perfection
of any Lien on any Collateral, or any release or amendment or waiver of, or
consent to departure from, any guaranty for all or any of the Obligations, or
(iv) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any of the Pledgors in respect of the Obligations. All
authorizations and agencies contained herein with respect to any of the Pledged
Collateral are irrevocable and powers coupled with an interest.
 
- 12 -

--------------------------------------------------------------------------------


 
SECTION 13. Miscellaneous.


(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Pledgor and the Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by any Person
therefrom, shall be effective unless it is in writing and signed by the waiving
or consenting Person, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.


(b) No failure on the part of the Agent or the Lenders to exercise, and no delay
in exercising, any right hereunder or under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Agent and the Lenders provided herein and
in the Loan Documents are cumulative and are in addition to, and not exclusive
of, any other rights or remedies provided by law. The rights of the Agent and
the Lenders under the applicable Loan Document against any party thereto are not
conditional or contingent on any attempt by the Agent or the Lenders to exercise
any of their rights under any other document against such party or against any
other Person.


(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


(d) This Agreement shall create a continuing security interest in and Lien on
the Pledged Collateral and shall (i) remain in full force and effect until the
payment in full or release of the Obligations after the termination of all of
the Commitments and (ii) be binding on each Pledgor and, by its acceptance
hereof, the Agent, and its respective successors and assigns, and shall inure,
together with all rights and remedies of the Agent and the Lenders hereunder, to
the benefit of the Agent and the Lenders and their respective successors,
transferees and assigns. Without limiting the generality of clause (ii) of the
immediately preceding sentence, the Agent and the Lenders may assign or
otherwise transfer their respective rights and obligations under this Agreement
and any other Loan Document to any other Person, and such other Person shall
thereupon become vested with all of the benefits in respect thereof granted to
the Agent and the Lenders herein or otherwise. Upon any such assignment or
transfer, all references in this Agreement to the Agent or any such Lender shall
mean the assignee of the Agent or such Lender. None of the rights or obligations
of any of the Pledgors hereunder may be assigned or otherwise transferred
without the prior written consent of the Agent, and any such assignment or
transfer shall be null and void.


(e) Upon the satisfaction in full of the Obligations after the termination of
all of the Commitments (i) this Agreement and the security interest and Lien
created hereby shall terminate and all rights to the Pledged Collateral shall
revert to the Pledgors and (ii) the Agent will, upon the Pledgors’ request and
at the Pledgors’ expense, (A) return to the Pledgors such of the Pledged
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof and (B) execute and deliver to the Pledgors,
without recourse, representation or warranty, such documents as the Pledgors
shall reasonably request to evidence such termination.
 
- 13 -

--------------------------------------------------------------------------------


 
(f) This Agreement shall be governed by and construed in accordance with the law
of the State of New York, except as required by mandatory provisions of law and
except to the extent that the validity and perfection or the perfection and the
effect of perfection or non-perfection of the security interest and Lien created
hereby, or remedies hereunder, in respect of any particular Pledged Collateral
are governed by the law of a jurisdiction other than the State of New York.


(g) This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all such counterparts shall constitute one and the same
agreement.


(h) All of the Obligations of the Pledgors hereunder are joint and several. The
Agent may, in its sole and absolute discretion, enforce the provisions hereof
against any of the Pledgors and shall not be required to proceed against all
Pledgors jointly or seek payment from the Pledgors ratably. In addition, the
Agent may, in its sole and absolute discretion, select the Pledged Collateral of
any one or more of the Pledgors for sale or application to the Obligations,
without regard to the ownership of such Pledged Collateral, and shall not be
required to make such selection ratably from the Pledged Collateral owned by all
of the Pledgors. The release or discharge of any Pledgor by the Agent shall not
release or discharge any other Pledgor from the obligations of such Person
hereunder.


- 14 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pledgors have caused this Agreement to be executed and
delivered by their officer thereunto duly authorized, as of the date first above
written.



 
PLEDGORS:
       
COMPOSITE TECHNOLOGY CORPORATION
             
By:
       
   
Name:
   
Title:
       
CTC CABLE CORPORATION
             
By:
         
Name:
   
Title:
             
TRANSMISSION TECHNOLOGY CORPORATION
             
By:
               
Name:
   
Title:
             
CTC TOWERS & POLES CORPORATION
           
By:
          
Name:
   
Title:
             
DEWIND, INC.
           
By:
          
Name:
   
Title:

 

--------------------------------------------------------------------------------


 

 
EU ENERGY INC.
       
By:
            
Name:
   
Title:
           
EU ENERGY NORTH AMERICA, INC.
             
By:
     
Name:
   
Title:

 

--------------------------------------------------------------------------------


 
SCHEDULE I




TO


PLEDGE AND SECURITY AGREEMENT




Pledged Debt


Pledgor
Name of Payee
Description
Principal Amount
Outstanding as of



 

--------------------------------------------------------------------------------


 
SCHEDULE II


TO


PLEDGE AND SECURITY AGREEMENT
 


Pledged Shares
 
 
Pledgor
Name of Issuer
Number of Shares
Class
Certificate Number
Composite Technology Corporation
CTC Cable Corporation
100
Common
1
Composite Technology Corporation
Transmission Technology Corporation
100
Common
1
Composite Technology Corporation
CTC Towers & Poles Corporation
100
Common
1
Composite Technology Corporation
DeWind, Inc.
100
Common
1
Composite Technology Corporation
EU Energy, Inc.
100
Common
1
Composite Technology Corporation
EU Energy North America, Inc.
100
Common
1




--------------------------------------------------------------------------------



ANNEX I


TO


PLEDGE AND SECURITY AGREEMENT




PLEDGE AMENDMENT


This Pledge Amendment, dated _______________, is delivered pursuant to Section 4
of the Pledge and Security Agreement referred to below. The undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge and Security
Agreement, dated as of May __, 2008, as it may heretofore have been or hereafter
may be amended or otherwise modified or supplemented from time to time and that
the promissory notes or shares listed on this Pledge Amendment shall be hereby
pledged and assigned to the Agent and become part of the Pledged Collateral
referred to in such Pledge and Security Agreement and shall secure all of the
Obligations referred to in such Pledge and Security Agreement.
 
Pledged Debt
Pledgor
 
Name of Payee
 
Description
Principal Amount
Outstanding as of
                       





Pledged Shares
Pledgor
 
Name of Issuer
Number
of Shares
 
Class
Certificate
Number(s)
                             

 


;
[PLEDGOR]
                   
By:
            
     
Name:
     
Title:
 

 

--------------------------------------------------------------------------------

